Title: To Benjamin Franklin from Dumas, 12 February 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            
              Monsieur,
              Lahaie 12e. fevr. 1784
            
            L’anxiété d’une Mere, Madame de Hogendorp, pour son fils qui se trouvoit sur le Vaisseau péri près du Cape Anne, ne lui permettant pas d’attendre que les Glaces laissent nos Passes ouvertes, elle espere avec moi que V. Exc. pardonnera la liberté que je prends de faire passer par vos mains l’incluse pour Mr. Van Berckel à Philadelphie, & que le Paquebot, qui part ce mois de Port-Louis pour N. York, pourra encore l’emporter.
            Le St—r. [Stadhouder] a écrit à ceux de Zélde. une Lettre de Maître à Valet sur la Jurisdiction milite. [militaire], laquelle y a mis le feu aux Etoupes. Cela fait penser à Pharaon, qui s’obstine en dépit des plaies.
            
            Nous ne savons encore rien ici de ce qui se passe à Paris entre les Plénipo: Anglois & Hollandois.
            Voici une Lettre que Mr. Adams a remise à mes soins pour Votre Exce.
            L’intéret que je prends à votre santé, Monsieur, me suggere de vous communiquer un remede, dont je sais que plusieurs personnes en ce pays, entre autres Mr. Van Berckel le Plenipo:, se servent, avec succès, pour diminuer & déraciner peu à peu, sans danger, la Goute. Ils prennent assidument, depuis 2 ou 3 ans, trois petites cuillerées à thé par jour de graine de moutarde.
            Je suis avec le plus sincere respect De Votre Excellence Le très-humble & très-obéissant serviteur
            
              C. w. f. Dumas
            
          
          
            Je suis très reconnoissant de votre faveur du 1er. Courant. J’ai déjà accusé à votre Exce. la reception du paquet par le Sr. Chouquet.
            
          
         
          Passy à Son Excellence Mr. Franklin
        